Exhibit 10.38

ASPREVA PHARMACEUTICALS
 
Personal & Confidential
 
24, September, 2007
 
Dr. Usman Azam
3622 Green ridge Road
Furlong, Pennsylvania, 18925, USA




Dear Oz,




This will serve to confirm our recent discussions to amend your employment
agreement dated January 6, 2007, to reflect our mutual agreement for your work
location to now be based in Basking Ridge, New Jersey. This change will be
effective October 1, 2007.  This letter (the “Addendum”) sets forth the
substance of the changes to the letter agreement and between you and Aspreva
Pharmaceuticals Corporation (the “Corporation”) dated 6, January, 2007 (the
“Employment Agreement”), between you and the Corporation and to Schedules A
(“Confidentiality Agreement”) and B (“Change in Control Agreement” ) thereto
(collectively the “Schedules”).  All Capitalized Terms not defined in this
Addendum that are defined in the Employment Agreement or the Schedules, shall
have the same meaning as defined in the Employment Agreement and/or the
Schedules as the context requires.


The Employment Agreement is amended as follows:


1.           Since you are not relocating to Victoria, Canada, you are no longer
eligible for any relocation assistance or tax assistance pursuant to Section
2(i) (ii) and (iii), Section 6(b) or Section 10 of the Employment Agreement.
 
2.           The benefits referenced in Section 6(a) of the Employment Agreement
will be those benefits offered to United States based employees for which you
are eligible.
 
3.           Section 13(b) will be applicable only to the extent benefit
continuation is permitted by the terms of the United States benefit plans in
which you participate and applicable U.S. law.
 
4.           Section 26 is amended as to read as follows: This Agreement shall
be governed by and interpreted in accordance with the laws of the State of New
Jersey and applicable laws of the United States and the parties hereto agree to
the exclusive jurisdiction of the state and federal courts of New Jersey;
provided, however that the reference to “just cause at common law” in Section
15(e) shall refer to the common law of the Province of British Columbia and of
Canada.
 
5.           The reference to “Schedule A” in Section 18 shall refer to Schedule
A as amended by this Addendum.
 
The Confidentiality Agreement shall be amended as follows:
 
6.           The reference to “Moral Rights” in Section 4.3 shall be amended to
include Moral Rights under both United States and Canadian copyright law.
 

--------------------------------------------------------------------------------


7.           Section 5.13 shall be amended to read as follows:  This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
New Jersey and applicable laws of the United States and the parties hereto agree
to the exclusive jurisdiction of the state and federal courts of New Jersey.
 
The Change in Control Agreement is amended as follows:
 
8.           The definition of Good Reason in Section 2 is amended to read as
follows:
 
“Good Reason” shall mean the occurrence of one or more of the following events,
all of which for purposes of this provision shall constitute a material breach
of the Employment Agreement between you and the Corporation, without your
express written consent, within 12 months of Change in Control:
 
a material change in your status, position, authority or responsibilities that
does not represent a promotion from or represents an adverse change from your
status, position, authority or responsibilities in effect immediately prior to
the Change in Control;
 
a material reduction by the Corporation, in the aggregate, in your Base Salary,
or incentive, retirement, health benefits, bonus or other compensation plans
provided to you immediately prior to the Change in Control, unless an equitable
arrangement has been made with respect to such benefits in connection with a
Change in Control;
 
a failure by the Corporation to continue in effect any other compensation plan
in which you participated immediately prior to the Change in Control (except for
reasons of non-insurability), including but not limited to, incentive,
retirement and health benefits, unless an equitable arrangement has been made
with respect to such benefits in connection with a Change in Control;
 
any request by the Corporation or any affiliate of the Corporation that you
participate in an unlawful act; or
 
any purported termination of your employment by the Corporation after a Change
in Control which is not effected pursuant to a Notice of Termination satisfying
the requirements of clause (i) below and for the purposes of this Agreement, no
such purported termination shall be effective.
 
 
 
“Notice of Termination” shall mean a notice, in writing, communicated to the
other party in accordance with Section (6) below, which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.  Notice of
Termination must be given by you within sixty (60) days of the occurrence of
Good Reason.  Following your notice, the Corporation shall have thirty (30) days
to cure the circumstances constituting Good Reason.  In the absence of cure,
your resignation shall take effect thirty (30) days following your notice.

 


9.           Section 4 is amended to clarify that the compensation for which you
are eligible pursuant to that Section is in lieu of, and not in addition to, any
compensation for which you are otherwise eligible pursuant to the Employment
Agreement.
 
10.           Section 8 is amended as follows:  This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New Jersey and
applicable laws of the United States and the parties hereto agree to the
exclusive jurisdiction of the state and federal courts of New Jersey.
 

--------------------------------------------------------------------------------


Other than as set provided in this Addendum, the Employment Agreement and the
Schedules will otherwise remain in full force and effect.  This Addendum may not
be modified or amended except in a writing signed by both you and a duly
authorized officer of the Corporation.  This Addendum will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Corporation, their heirs,
successors and assigns.  If any provision of this Addendum is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Addendum or of the Employment Agreement and
the Schedules and the provision in question will be modified by the court so as
to be rendered enforceable.  This Addendum will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of New Jersey as applied to contracts made and to be performed entirely within
New Jersey.
 
If you accept and agree to the foregoing, please confirm your acceptance and
agreement by signing the enclosed duplicate copy of this letter where indicated
below and by returning it to us.
 

  Yours truly,           ASPREVA PHARMACEUTICALS CORPORATION          
 
By:
/s/ J. William Freytag       J. William Freytag                  

 
Accepted and agreed to by Usman Azam as of the 24th September, 2007
 
 
/s/ Usman Azam

--------------------------------------------------------------------------------

Dr. Usman Azam